DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant's “Response to Office action under 37 CFR 1.111” filed on 10/9/2020 has been considered.  
Rejection to Claims 14-21 under 35 USC 112(b) have not been overcome.  
Claims 1-5, 9-10, 13-14 and 22-23 are amended.
Claims 1-23 are currently pending and have been examined.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 14 recites the limitation " using the obtained current hardware address to repeatedly attempt to dynamically connect to a predetermined background peripheral service (BPS) installed in the mobile device, where the BPS is configured to output the wireless signal including the temporary transaction identification sequence (TID) when the BPS is connected to, the TID being one that has been pre-assigned to the BPS." It is unclear what is meant by “where the BPS is configured to output a wireless signal including a temporary identification sequence when the BPS is connected to, the TID being one that has been pre assigned to the BPS.”  Is this referring to when the BPS is connected to the mobile device? What is the BPS connected to? What happens when the BPS is not connected?  “When” is a conditional statement, and it is unclear if the remaining limitations of the claim need to be performed when the BPS is not connected.  The limitation will be interpreted as the BPS is configured to output a wireless signal including the TID when the BPS is connected to the mobile device.
Claims 15-21 inherit the deficiencies of claim 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2019/0361463 A1 to Nelson in view of U.S. Patent Application No. 2009/0307143 A1 to Reistad.
	
Regarding Claim 1, Nelson discloses a method responsive to locations of prospective recipients of online requested goods/services, the method comprising: 
assigning a unique and temporary transaction identification sequence (TID) to a prospective recipient and to goods/services requested to be provided to the prospective recipient at a provisioning spot at which the goods/services are planned to be provided; ([0094] the system is configured to construct a dynamic item file for a user based on the identified one or more items. The dynamic item file comprises one or more items associated with the user. [0009] store the dynamic item file comprising the one or more items in a temporary memory location)
sending the assigned TID to a mobile device of the prospective recipient for temporary storage in the mobile device, ([0008] the processing device is further configured to execute the computer-readable program code to: store the dynamic item file comprising the one or more items in a temporary memory location, [0037] smart computing device may be any mobile device) where the sent TID is deleted from the mobile device when the transaction completes upon providing the requested goods/service; 
repeatedly determining a location of the mobile device based on repeated wireless transmissions from the mobile device, the wireless transmissions including the assigned and temporarily stored TID; ([0100] the system may transmit the dynamic item file (e.g., via the order placement control signal described below) to the entity system by transmitting a pointer to the temporary memory location, for placing an order. [0107] system may determine the current geographic location of the vehicle, based on identifying the GPS coordinates of the vehicle, identifying GPS coordinates of the vehicle, geo-fencing information from proximate beacons/proximity marker devices, telecommunication tower triangulation, etc.)
repeatedly determining separation between the prospective recipient and the planned provisioning spot based on the repeatedly determined location of the mobile device; and ([0103] the system identifies or determines an item collection initiation trigger based on determining that the current location of the vehicle is within a predetermined proximity (separation) of the entity location (e.g., store). In some embodiments, the system identifies an item collection initiation trigger based on determining that the current location of the vehicle is within a predetermined proximity of a predetermined user location (e.g., user residence, user place of work etc.). [0107] system may determine the current geographic location of the vehicle, based on identifying the GPS coordinates of the vehicle, identifying GPS coordinates of the vehicle, geo-fencing information from proximate beacons/proximity marker devices, telecommunication tower triangulation, etc. The system may then determine the current direction of travel, for instance, based on tracking the current location for a predetermined time or for a predetermined distance of travel. (tracking for a predetermined time or distance and determining whether the 
repeatedly determining whether to commit to providing the requested goods/services, where the determination on whether to commit is based on the repeatedly determined location of the mobile device and its corresponding separation from the planned provisional spot; and  ([0102] the item collection initiation trigger may comprise the dynamic item file, the one or more items (and/or any associated offers identified previously) and/or a pointer to the dynamic item file's temporary memory location … the item collection initiation trigger comprises determining a predetermined time for placing the order with the entity. In some embodiments, the system identifies the item collection initiation trigger based on identifying at least one of a current location of a vehicle associated with the user, historical vehicle transit information, current smart appliance parameters associated with the user, and user information. User information as referred to herein may comprise user identifying information, user device identifiers/information, (identifying of a collection initiation trigger is interpreted as determining whether to commit to providing the requested goods/services, because the order is not sent until the trigger is met) [0117] in response to identifying that the travel vector trigger matches a geographic location parameter of the item entity, as described above, the system may further transmit an item transfer control signal to the entity system to initiate item transfer of the one or more items in the dynamic item file,) 

in response to determining to not yet commit, withholding notification to the prospective recipient that a commitment has been made to provide the requested good/services.  
Reistad, on the other hand, teaches in response to determining to not yet commit, withholding notification to the prospective recipient that a commitment has been made to provide the requested good/services. ([0052] If custom capture plug-in 40 accepts the transaction, order capture controller 22 places the order in a capture state, calls out to the capture notification module 58, and notifies the client computer (client notification is sent when there is a determination to commit) [0054] perform a tentative reservation during the order acceptance process or at the top of the capture order process and then if the order is not captured (determination to not yet commit) the failure notification module 56 can notify the reservation system that the reservation should be cancelled. (commitment notification to the client is withheld.))
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Nelson, the features, as taught by Reistad, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radcliffe, to include the teachings of Reistad, in order to ensure that there are no problems with the order acceptance request (Reistad, [0052]).
 
Regarding Claim 2, Nelson and Reistad teach the method of claim 1. 
in response to determining to commit, informing the prospective recipient of a commitment in response to determining to commit to providing the requested goods/services.  ([0086] the system receives a notification from the remote device. The notification may include a payment confirmation, a toll lane number, or the like. As shown in block 890, the system transfers the notification to the user via the output devices of the automobile.) 
Regarding Claim 3, Nelson and Reistad teach the method of claim 2. 
Nelson discloses in response to the repeatedly determined separation of the prospective recipient from the planned provisioning spot, determining when to commit to providing the requested goods/services and when to inform the prospective recipient of the commitment.  ([0117] in response to identifying that the travel vector trigger matches a geographic location parameter of the item entity, as described above, the system may further transmit an item transfer control signal to the entity system to initiate item transfer (commit to providing the requested goods/services) of the one or more items in the dynamic item file. [0118] the system may transmit a trigger notification to the mobile device of the individual)

Claims 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2019/0361463 A1 to Nelson in view of U.S. Patent Application No. 2009/0307143 A1 to Reistad in view of U.S. Patent Application No 2019/0080384 A1 to Radcliffe.

Regarding Claim 4, Nelson and Reistad teach the method of claim 1. 
in response to determining to commit, determining when to begin at least one of non-reversible preparations and non-reversible production for providing the requested goods/services at the planned provisioning spot and within a scheduled time window.
Radcliffe, on the other hand, discloses in response to determining to commit, determining when to begin at least one of non-reversible preparations and non-reversible production for providing the requested goods/services at the planned provisioning spot and within a scheduled time window.  ([0050] Block S140 can compare subsequent locations of the patron (based on time) to determine if the patron is walking, driving, or riding a bus to the restaurant.  Based on an estimated speed and/or predicted local traffic, Block S140 can predict when the patron will arrive at the restaurant and estimate the preferred pickup time accordingly. [0053] Block S140 can thus specify an order start time (when/whether to begin non-reversible preparations) substantially likely to fulfill order, patron, and robotic sandwich assembly apparatus requirements. [0051] Block S140 can determine that the patron prefers cooled burgers (e.g., cooled for five minutes after completion) based on past feedback suggesting that his burger was too hot.  Based on this feedback, Block S140 can set the preferred order completion time as between four and five minutes prior to the patron entering the restaurant.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Nelson, the features, as taught by Radcliffe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 

Regarding Claim 5, Nelson Reistad and Radcliffe teach the method of claim 4. 
Nelson does not explicitly disclose in response to determining to commit, determining when to begin at least one of non-reversible preparations and non-reversible production for providing the requested goods/services at the planned provisioning spot and within a scheduled time window.
Radcliffe, on the other hand, teaches in response to a most recent determined separation, determining how much further to continue with at least one of preparations and production for providing the requested goods/services at the planned provisioning spot and within a scheduled time window.  ([0050] Block S140 can compare subsequent locations of the patron (based on time) to determine if the patron is walking, driving, or riding a bus to the restaurant.  Based on an estimated speed and/or predicted local traffic, Block S140 can predict when the patron will arrive at the restaurant and estimate the preferred pickup time accordingly. [0053] Block S140 can thus specify an order start time (when/whether to commit to providing) substantially likely to fulfill order, patron, and robotic sandwich assembly apparatus requirements. [0051] Block S140 can determine that the patron prefers cooled burgers (e.g., cooled for five minutes after completion) based on past feedback suggesting that his burger was too hot.  Based on this feedback, Block S140 can set the preferred order completion time as between four and five minutes prior to the patron entering the restaurant. [0058] the patron may monitor assembly of his burger in real time and is enabled to make last-minute changes to the order such as adjusting the desired doneness of the patty just before the patty enters the broiler, based on current burger assembly progress.)


Regarding Claim 6, Nelson, Reistad and Radcliffe teach the method of claim 4. 
Radcliffe further teaches the scheduled time window for the provisioning of the requested goods/services includes or precedes a predicted time for when the prospective recipient will arrive at the planned provisioning spot.  (Fig. 16A, “estimated pickup time is 10:55AM” [0050] Block S140 also functions to determine the patron's location and to estimate a pickup time for the burger order based on the patron's location [0051] Block S140 can determine that the patron prefers piping-hot burgers based on past feedback suggesting that his burger was too cold.  Based on this feedback, Block S140 can set the preferred order completion time as not before the patron enters the restaurant (and is ready to receive the burger.)  In a similar example, Block S140 can determine that the patron prefers cooled burgers (e.g., cooled for five minutes after completion) based on past feedback suggesting that his burger was too hot.  Based on this feedback, Block S140 can set the preferred order completion time as between four and five minutes prior to the patron entering the restaurant.)


Regarding Claim 7, Nelson Reistad and Radcliffe teach the method of claim 6. 
Radcliffe further teaches the requested goods/services decay in quality after completion of preparations and production and wherein the scheduled time window does not precede the predicted arrival time of the recipient.  (Fig. 16A, “estimated pickup time is 10:55AM” [0050] Block S140 also functions to determine the patron's location and to estimate a pickup time for the burger order based on the patron's location [0051] Block S140 can determine that the patron prefers piping-hot burgers based on past feedback suggesting that his burger was too cold.  Based on this feedback, Block S140 can set the preferred order completion time as not before the patron enters the restaurant (and is ready to receive the burger.)  In a similar example, Block S140 can determine that the patron prefers cooled burgers (e.g., cooled for five minutes after completion) based on past feedback suggesting that his burger was too hot.  Based on this feedback, Block S140 can set the preferred order completion time as between four and five minutes prior to the patron entering the restaurant.)


Regarding Claim 8, Nelson Reistad and Radcliffe teach the method of claim 7. 
Radcliffe further teaches the requested goods/services include a providing of hot and/or chilled food items.  (Fig. 16A, “estimated pickup time is 10:55AM” [0050] Block S140 also functions to determine the patron's location and to estimate a pickup time for the burger order based on the patron's location [0051] Block S140 can determine that the patron prefers piping-hot burgers based on past feedback suggesting that his burger was too cold.  Based on this feedback, Block S140 can set the preferred order completion time as not before the patron enters the restaurant (and is ready to receive the burger.)  In a similar example, Block S140 can determine that the patron prefers cooled burgers (e.g., cooled for five minutes after completion) based on past feedback suggesting that his burger was too hot.  Based on this feedback, Block S140 can set the preferred order completion time as between four and five minutes prior to the patron entering the restaurant.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Nelson, the features, as taught by Radcliffe, since the claimed invention is merely a 

Regarding Claim 9, Nelson and Reistad teach the method of claim 1. 
Radcliffe, on the other hand, teaches said repeated determining of the location of the mobile device based on wireless transmissions from the mobile device includes use of at least two of: cellular telephony information; GPS information; WiFi communications; and BluetoothTM communications.  ([0154] The module may include one or more interface circuits.  In some examples, the interface circuit(s) may implement wired or wireless interfaces that connect to a local area network (LAN) or a wireless personal area network (WPAN).  Examples of a LAN are Institute of Electrical and Electronics Engineers (IEEE) Standard 802.11-2016 (also known as the WIFI wireless networking standard) and IEEE Standard 802.3-2015 (also known as the ETHERNET wired networking standard).  Examples of a WPAN are the BLUETOOTH wireless networking standard from the Bluetooth Special Interest Group and IEEE Standard 802.15.4. [0050] Block S140 can interface with the patron's mobile computing device to determine the patron's location, such as by receiving GPS coordinates from a GPS sensor integrated into the mobile computing device, triangulating the patron's position based on communication with local cellular towers, or identifying a local wireless router in communication with the mobile computing device.)


Regarding Claim 10, Nelson and Reistad teach the method of claim 9. 
Nelson teaches repeated wireless transmissions from the mobile device. ([0100] the system may transmit the dynamic item file (e.g., via the order placement control signal described below) to the entity system by transmitting a pointer to the temporary memory location, for placing an order. [0107] system may determine the current geographic location of the vehicle, based on identifying the GPS coordinates of the vehicle, identifying GPS coordinates of the vehicle, geo-fencing information from proximate beacons/proximity marker devices, telecommunication tower triangulation, etc.)
Radcliffe, on the other hand, teaches said repeated determining of the location of the mobile device based on wireless transmissions from the mobile device includes use of at least one of said WiFi communications and said BluetoothTM communications.  ([0154] The module may include one or more interface circuits.  In some examples, the interface circuit(s) may implement wired or wireless interfaces that connect to a local area network (LAN) or a wireless personal area network (WPAN).  Examples of a LAN are Institute of Electrical and Electronics 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Nelson, the features, as taught by Radcliffe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radcliffe, to include the teachings of Radcliffe, in order to deliver items to patrons (Radcliffe, [0002]).

Regarding Claim 11, Nelson and Reistad teach the method of claim 2. 
Radcliffe, on the other hand, teaches said informing the prospective recipient of the commitment includes at least one of: sending the recipient a textual notification of the commitment; and sending the recipient an audio notification of the commitment.  (Fig. 16A displays a GUI “your order is added to the queue; your burger will soon be made by our culinary instrument”)


Regarding Claim 12, Nelson and Reistad teach the method of claim 2. 
Radcliffe further teaches said informing the prospective recipient of the commitment includes at least one of: notifying the prospective recipient of a scheduled time or time window for the provisioning of the requested goods/services; notifying the prospective recipient of a scheduled place for the provisioning of the requested goods/services; and notifying the prospective recipient of a planned method for the provisioning of the requested goods/services..  (Fig. 16A displays a GUI “your order is added to the queue; your burger will soon be made by our culinary instrument” “estimated pickup time is 10:55AM; Fig. 16G “you can use your receipt to pickup your order at Creator Sonoma”)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Nelson, the features, as taught by Radcliffe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of 

Regarding Claim 13, Nelson Reistad and Radcliffe teach the method of claim 12. 
Radcliffe further teaches notifying the prospective recipient of a change in at least one of the scheduled time or time window for the provisioning of the requested goods/services, the scheduled place of provisioning and the planned method of provisioning.  ([0056] For example, Block S150 can push notifications that recite "Patty press complete; beginning broil" and then "Tomatoes added; moving to pickles" to the patron's mobile computing device substantially in real time.  In this implementation, Block S150 can further enable the patron to make last-minute changes to his order before each schedule (e.g., patty doneness) or ingredient order is realized. [0130] As seen in more detail in FIGS. 15B and 15C, the circle sector includes a portion that is one color and a second portion that is a second color.  As more and more of the circle sector becomes the first color, the time counts down.  Therefore, the circle sector is a visual indication corresponding to the textual indication of order progress.  In another ornamental design, everything is shown in phantom except the circle sector, the text 12:11, and the text indicating that "Estimated pickup time is." The specific time of 10:55 AM will vary and therefore does not form part of the design.  Figs 12A-D depict an in-progress order indicating when ingredients are added to the food item)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Nelson, the features, as taught by Radcliffe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed .

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application No. 2019/0361463 A1 to Nelson.

Regarding Claim 22, Radcliffe discloses an apparatus that is responsive to locations of prospective recipients of online requested goods/services that are requested to be provided at planned provisioning spots, the apparatus comprising: 
at least one of plural processors operating to assign a temporary transaction identification sequence (TID) to a prospective recipient and to a transaction involving the requested goods/services of the prospective recipient that are requested online to be provided at a respective planned provisioning spot, the assigned TID being one that is unique to the online requested goods/services and one that is deleted when the transaction completes upon providing the requested goods/service; ([0094] the system is configured to construct a dynamic item file (temporary transaction identification sequence) for a user based on the identified one or more items. The dynamic item file comprises one or more items associated with the user. [0009] store the dynamic item file comprising the one or more items in a temporary memory location [0100] The system delete or remove the dynamic item file  from the memory location based on determining that the item transfer (e.g., order pick-up) is complete.))
at least one of plural processors operating to download the assigned TID into a location revealing mobile device of the prospective recipient; ([0008] the processing device is further configured to execute the computer-readable program code to: store (download) the dynamic item file comprising the one or more items in a temporary memory location, [0037] smart computing device may be any mobile device)
at least one of plural processors operating to repeatedly determine the location of the mobile device based on wireless transmissions by the mobile device, the transmissions providing the assigned TID; 
based on the repeatedly determined location, at least one of plural processors operating to determine how far away the prospective recipient is from the planned provisioning spot in terms of at least one of radial distance, effective distance and chronological distance; ([0103] the system identifies or determines an item collection initiation trigger based on determining that the current location of the vehicle is within a predetermined proximity (separation) of the entity location (e.g., store). In some embodiments, the system identifies an item collection initiation trigger based on determining that the current location of the vehicle is within a predetermined proximity of a predetermined user location (e.g., user residence, user place of work etc.). [0107] system may determine the current geographic location of the vehicle, based on identifying the GPS coordinates of the vehicle, identifying GPS coordinates of the vehicle, geo-fencing information from proximate beacons/proximity marker devices, telecommunication tower triangulation, etc. The system may then determine the current direction of travel, for instance, based on tracking the current location for a predetermined time or for a predetermined distance of travel. (tracking for a predetermined time/distance is interpreted as repeatedly determining location))
at least one of plural processors responding to at least one of the determined distance- wise and/or timewise separations of the prospective recipient from the planned provisioning spot, and operating to determine whether to commit to providing the requested goods/services; and ([0102] the item collection initiation trigger may comprise the dynamic item file, the one or more items (and/or any associated offers identified previously) and/or a pointer to the dynamic item file's temporary memory location … the item collection initiation trigger comprises determining a predetermined time for placing 
at least one of plural processors responding to the determination to commit, and responsively informing the prospective recipient of the commitment; and ([0086] the system receives a notification from the remote device. The notification may include a payment confirmation, a toll lane number, or the like. As shown in block 890, the system transfers the notification to the user via the output devices of the automobile.)
at least one of plural processors responding to completion of the transaction by deleting the TID from the mobile device. [0100] The system delete or remove the dynamic item file from the memory location based on determining that the item transfer (e.g., order pick-up) is complete.))

Claim 23 recites a system comprising substantially similar limitations as claim 22.  The claim is rejected under substantially similar grounds as claim 22.


Allowable Subject Matter
Claims 14-21 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 14-21 are objected to by virtue of their dependency on claim 1. Notably, these claims remain rejected on other grounds (e.g. 35 USC 112) as discussed above. 
With respect to claim 14, the prior art available does not teach a method comprising:
wherein said repeated determining of the location of the mobile device based on wireless transmissions by the mobile device comprises: 
obtaining a current hardware address of the detected mobile device; 
using the obtained current hardware address to repeatedly attempt to dynamically connect to a predetermined background peripheral service (BPS) installed in the mobile device, where the BPS is configured to output the wireless signal including the temporary transaction identification sequence (TID) when the BPS is connected to, the TID being one that has been pre-assigned to the BPS; 
receiving at one or more of the scanners installed at a venue having the planned provisioning spot, the wireless signal output by the BPS; 
determining the strength of the received wireless signal and acquiring the TID provided within the received wireless signal; 
sending the determined signal strength and acquired TID to at least one of plural data processors; 
processing the sent signal strength by at least one of the data processors to thereby determine a location of the detected mobile device to within a predetermined spatial resolution; and 
outputting by at least one of the data processors a location signal representing the 

	The most analogous prior art includes Kwan (US 2017/0156042 A1), Kahn (US 2016/0192130 A1), Belser (US 9373091 B1), Nicholas (US 2014/0247279 A1) and Marti (US 2014/0122040 A1).
	Kwan discloses location specific information automatically communicated to a first mobile device within a venue.
	Kwan is deficient in a number of ways.  As written, the claims require obtaining a current hardware address of the detected mobile device, dynamically connecting to a predetermined background peripheral service installed on the mobile device, a temporary identification sequence being pre-assigned to the BPS. 
In view of the above, Kwan fails to disclose or render obvious the combination of features as emphasized above.
Regarding Kahn, Kahn discloses detecting a presence of a mobile device at a venue. 
Though disclosing these features, Kahn does not disclose or render obvious the features emphasized above.
Regarding Belser, Belser discloses a system including one or more wireless communication devices located within a venue which may additionally house one or more transponders.
Though disclosing this feature, Belser does not disclose or render obvious the features emphasized above.
Regarding Nicholas, Nicholas discloses a mobile device that can estimate its location using one or more of, or a combination of several of, the following: cellular telephone signals, WiFi network signals, Bluetooth signals, other radio frequency signals, etc., wherein software 
Though disclosing this feature, Nicholas does not disclose or render obvious the features emphasized above.
Regarding Marti, Marti discloses mobile devices sensing environmental characteristics of an indoor venue such as an airport, for example, wherein such environmental characteristics, when taken in aggregate from multiple mobile devices reporting such characteristics, can be used to formulate a model that can indicate locations within the venue at which mobile device users are currently clustered.
Though disclosing this feature, Marti does not disclose or render obvious the features emphasized above.

Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Kwan, Kahn, Belser, Nicholas, Marti, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claims 15-21 are dependencies of claim 14 and are allowable over the prior art for the reasons identified above with respect to claim 14.

Notably, these claims remain rejected on other grounds (e.g. 35 USC 112) as discussed above.

Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 112 have been fully considered but they are not persuasive.  
Applicant argues that “there is no issue as to what connecting to [the BPS] means to those skilled in the art.”
Examiner disagrees.  The claim language contains an incomplete limitation that makes it unclear what is connecting to the BPS.  Examiner has interpreted the limitation, in view of applicant’s remarks, as connecting the BPS and the mobile device, but the claim language remains unclear.

Applicant argues that “the cited references [Radcliffe and Badenhorst], alone or in combination, do not disclose all of the limitations of the claims.”
However, neither Radcliffe nor Badenhorst is relied upon to teach the newly amended claims.  Examiner directs Applicant’s attention to the office action, above.
Regarding Applicants Arguments directed towards claims 4-5 and 9-13, Examiner notes that the combination of references is used to teach these limitations. Examiner directs Applicant’s attention to the office action, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Examiner, Art Unit 3625